             Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

KDH CONSULTING GROUP LLC,
                Plaintiff,
                                                                      1:20 Civ. 03274 (VM)
          – against –
                                                                      DECLARATION OF ROBERT
ITERATIVE CAPITAL MANAGEMENT L.P., et al.,                            BOLLER IN SUPPORT OF
                 Defendants.                                          DEFENDANTS’ RENEWED
                                                                      MOTION TO RECOVER COSTS
                                                                      AND DAMAGES FROM
                                                                      PLAINTIFF’S TRO SECURITY

-----------------------------------------------------------------X

        I, Robert Boller, declare under penalty of perjury that the following is true and correct:

        1.       I am a partner at Barnes & Thornburg LLP. I submit this declaration in support of

Defendants’ motion to recover costs from the TRO security provided by Plaintiff.

        2.       I have personal knowledge of the facts set forth herein.

        3.       Defendants retained my firm on April 28, 2020, to represent them in this matter.

        4.       The TRO issued on April 27 required Defendants to produce 17 categories of

documents to Plaintiff within five days, i.e., by May 2.

        5.       Between April 28 and April 30, I and other attorneys at my firm spent time

attempting to comply with the document production provisions included in the TRO that had been

issued on April 27, as described in more detail below.

        6.       First, on April 28, I spent time analyzing Plaintiffs’ books and records demand and

the categories of documents required to be produced.

        7.       I spoke with Brandon Buchanan, co-founder of Iterative Capital, several times on

April 28 about the location and accessibility of the various categories of documents required to be

produced. Because of COVID stay-at-home orders in place at the time, Mr. Buchanan and all of
             Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 2 of 6




Defendants’ employees were working remotely and they did not have access to any hard copy files

located at Defendants’ office, which complicated matters.

        8.      I also spoke twice on April 28 with William Mongan of Akin Gump Strauss Hauer

& Feld LLP, whose firm was representing Defendants in connection with their pending

restructuring and who had responded on Defendants’ behalf to a prior DRULPA § 17-305 records

demand from Plaintiff. Among other things, we discussed the location of, access to, and means of

providing certain documents required by the TRO. My partner, Christopher Lynch, joined me for

the second call with Mr. Mongan.

        9.      I also spoke with Mr. Lynch and another partner, Lawrence Gerschwer, throughout

the day regarding the plan for complying with the TRO.

        10.     Also on April 28, I contacted Plaintiff’s counsel to discuss Defendants’ objection

to the TRO and to negotiate the scope and timing of Defendants’ production. Plaintiff’s counsel

was unavailable to speak on the evening of April 28, so the parties agreed to convene a call at 9

AM on April 29. I then spent additional time on April 28 preparing for the call with Plaintiff’s

counsel.

        11.     On April 29, I participated in a call with Plaintiff’s counsel regarding the TRO and

our document production. Messrs. Gerschwer and Lynch from my firm also participated in that

call.

        12.     I had several discussions throughout the day on April 29 with my partners and with

Mr. Buchanan regarding the TRO and the mechanics of gathering and producing responsive

documents. I also spent time compiling a list of responsive documents that could be produced

quickly given the circumstances.
          Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 3 of 6




       13.     The following day, April 30, I reviewed various documents provided by Mr.

Buchanan that would be responsive to the TRO production requirements. I also spent time

reviewing prior books-and-records correspondence with Plaintiff’s counsel to better understand

the types of documents of particular interest to Plaintiff. I also spent time considering the best

method of delivering the documents we might produce.

       14.     Throughout this April 28-30 period, I and my team were also hard at work drafting

a letter to the Court requesting a conference to address the TRO, which we believed was

improperly granted. The majority of the time spent on this matter during the April 28-30 period

was spent in connection with researching and drafting papers in opposition to the TRO and in

anticipation of a preliminary injunction hearing.

       15.     On the morning of May 1, we submitted our letter to the Court identifying several

problems with the improperly granted TRO. Within a few hours, the Court entered an order

suspending the document production aspects of the TRO. We spent no additional time in

connection with attempting to comply with the TRO after that.

       16.     Attached hereto is a redacted copy of my firm’s invoice for the relative time period.

This invoice is based on the contemporaneous time entries made by the attorneys working on this

matter. The non-redacted portions of the invoice show the time entries during the April 28-30 time

period that relate to complying with the TRO and for which Defendants are entitled to recovery.

In total, I estimate that Defendants incurred approximately $8,030 in fees for attorney time related

to attempting to comply with the TRO, as described below.

       17.     I estimate the total time I spent related to TRO compliance as follows:

               a. On April 28, I billed 6.0 hours to this matter, of which I estimate that

                   approximately 2.5 hours related to TRO compliance. The time related to TRO
Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 4 of 6




      compliance included time spent reviewing and analyzing the TRO’s document

      production requirement; multiple discussions with the client, the client’s other

      counsel, and my partners regarding the TRO’s document production

      requirement and the location and accessibility of responsive documents;

      formulating a strategy for compliance; and preparing for a call with opposing

      counsel regarding the TRO and the production requirement.

   b. On April 29, I billed 5.8 hours to this matter, of which I estimate that

      approximately 1.5 hours were related to TRO compliance. The time related to

      TRO compliance included time spent preparing for and participating in a call

      with opposing counsel regarding the TRO and compliance therewith;

      discussions with the client and my partners regarding the TRO’s document

      production requirement; review/analysis of the specific categories of

      documents requested; and compiling a list of responsive documents that could

      be provided to Plaintiff.

   c. On April 30, I billed 12.1 hours to this matter, of which I estimate that

      approximately 3.5 hours was related to TRO compliance. The time related to

      TRO compliance included time spent reviewing prior correspondence with

      Plaintiff’s counsel regarding the books and records demand and reviewing

      documents responsive to the TRO’s production requirement.

   d. In total, I estimate that 7.5 of the 23.9 hours that I spent on this matter during

      the April 28-30 period was recoverable time spent in connection with

      attempting to comply with the TRO. My billable rate for this matter is $800
         Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 5 of 6




                 per hour, which amounts to approximately $6,000 in fees for my time spent on

                 TRO compliance.

       18.    I estimate the total time spent by my partner, Christopher Lynch, related to TRO

compliance as follows:

              a. On April 28, Mr. Lynch billed 5.8 hours to this matter, of which I estimate that

                 approximately 1.0 hour was related to TRO compliance. The time related to

                 TRO compliance included multiple discussions with Defendants’ other counsel

                 and internally regarding the TRO and the records production requirement.

              b. On April 29, Mr. Lynch billed 10.2 hours to this matter, of which I estimate that

                 approximately 1.0 hour was related to TRO compliance. The time related to

                 TRO compliance included the call with opposing counsel and internal follow-

                 up discussions.

              c. In total, I estimate that 2.0 hours of the 23.9 hours that Mr. Lynch spent on this

                 matter during the April 28-30 period was recoverable time spent in connection

                 with attempting to comply with the TRO. Mr. Lynch’s billable rate for this

                 matter is $590 per hour, which amounts to approximately $1,180 in fees for Mr.

                 Lynch’s time spent on TRO compliance.

       19.    I estimate the total time spent by my partner, Lawrence Gershwer, related to TRO

compliance as follows:

              a. On April 29, Mr. Gerschwer billed 2.0 hours to this matter, of which I estimate

                 that approximately 1.0 hour was related to TRO compliance. The time related

                 to TRO compliance included the call with opposing counsel, internal follow-up
           Case 1:20-cv-03274-VM Document 57 Filed 12/11/20 Page 6 of 6




                  discussions, and discussions with the client regarding the TRO response and

                  compliance plan.

              b. In total, I estimate that 1.0 hours of the 11.5 hours that Mr. Gerschwer spent on

                  this matter during the April 28-30 period was recoverable time spent in

                  connection with attempting to comply with the TRO. Mr. Gerschwer’s billable

                  rate for this matter is $850 per hour, which amounts to approximately $850 in

                  fees for Mr. Gerschwer’s time spent on TRO compliance.

       20.    In total I estimate that approximately 10.5 hours of the 72.5 hours spent by attorneys

at our firm on this matter during the April 28-30 period were spent on attempting to comply with

the TRO.



       December 10, 2020                     __/s/Robert Boller_______

                                             Robert Boller

                                             BARNES & THORNBURG LLP
